NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

RICO CIELO, DOC #579193,                    )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D15-2975
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 20, 2018.

Appeal from the Circuit Court for Polk
County; Reinaldo Ojeda, Judge.

Elizabeth Everson of Everson Legal, P.A.,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter N. Koclanes,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ., Concur.